            Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 1 of 11



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


    In re

    CUSTOMS AND TAX ADMINISTRATION OF
    THE KINGDOM OF DENMARK
    (SKATTEFORVALTNINGEN) TAX REFUND                        Master Docket 18-md-02865 (LAK)
    SCHEME LITIGATION

    This document relates to: All Cases


     CONSOLIDATED DEFENDANTS’ JOINT STATEMENT AND RESERVATION OF
      RIGHTS REGARDING PLAINTIFF’S MOTION TO AMEND ITS COMPLAINTS

            Defendants in each of the individual cases brought by plaintiff Skatteforvaltningen

(“SKAT”) (collectively, the “Consolidated Defendants”) 1, by and through undersigned counsel,

submit this statement in response to Plaintiff’s Motion for Leave to Amend Its Complaints (Dkt.

No. 294). Specifically, the Consolidated Defendants state as follows:

            1)    Beginning in May 2018, SKAT filed complaints against certain defendants (the

“May 2018 Defendants”).

            2)    On February 26, 2019, SKAT filed additional complaints against some of the

defendants (the “February 2019 Defendants”).

            3)    The May 2018 Defendants have completed substantial document production and

started depositions, and discovery is underway for the February 2019 Defendants, who continue

to produce documents.

            4)    On March 27, 2020, nearly two years after filing its first complaint, SKAT filed a

motion with supporting memorandum and declaration of Marc Weinstein, with exhibits, seeking


1
        “Consolidated Defendants” refers to all defendants in the 184 consolidated actions pending
before this Court in the above-captioned Multi-District Litigation.


                                                   1
        Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 2 of 11



leave of the Court to amend the complaints in all of the individual matters. See Dkt. Nos. 294–

296.

       5)      Drafts of the individual amended complaints were not shared with Consolidated

Defendants prior to SKAT’s motion, nor did SKAT provide amended complaints for all of the

individual matters in support of its motion. 2

       6)      Counsel for SKAT and the Consolidated Defendants reached an agreement

permitting the latter to file any response to the motion by April 17, 2020, which agreement was

memorialized in a stipulation and proposed order filed at Dkt. No. 313.

       7)      On April 13, 2020, the Court summarily granted SKAT’s motion.

       8)      In light of the lenient standards governing amendment of pleadings, the

Consolidated Defendants would have elected not to object to the relief sought in SKAT’s motion,

notwithstanding the delay, for some defendants, of nearly two years and after substantial discovery

has already been completed. Accordingly, and for the avoidance of any doubt, the Consolidated




2
  Courts routinely deny motions to amend complaints where the movant failed to provide the
proposed amended complaint. See, e.g., Burrell-Hamilton v. Oden, 2020 WL 1271366, at *1
(S.D.N.Y. March 16, 2020) (“[plaintiff]’s motion to amend will be denied because he has not
submitted a proposed amended complaint”). The requirement that movant supply a copy of the
proposed amended pleading applies equally in consolidated multidistrict litigation. See In re
Tribune Co. Fraudulent Conveyance Litig., 2017 WL 82391, at *20 (S.D.N.Y. Jan. 6, 2017)
(Second Circuit Judge Sullivan, sitting by designation, denying request to amend in MDL where
plaintiff failed to submit proposed amended complaint). This is because “it is difficult to evaluate
a request to amend pleadings in the abstract.” Separzadeh v. Iconix Brand Grp., Inc., 2017 WL
1330331, at *2 (S.D.N.Y. April 10, 2017). Here, SKAT only provided four sample complaints,
suggesting those samples provided enough notice to the defendants of the types of new allegations
and claims that SKAT intended to add to all 184 cases in this MDL. Unfortunately, that is simply
not true given the different fact patterns for some of the cases, and at a minimum, SKAT should
have provided more than just four samples. Under these circumstances, the Consolidated
Defendants have been forced to speculate what SKAT’s new allegations will actually be. The
Consolidated Defendants should not have been forced to consider SKAT’s amendments “in the
abstract.” See id.


                                                 2
        Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 3 of 11



Defendants state for the record that they take no position on SKAT’s request for relief nor

regarding the sufficiency of their application therefor.

       9)      The Consolidated Defendants’ withholding of any objection(s) is expressly limited

to the relief sought in SKAT’s motion, and it does not extend to any of the bases enumerated in

SKAT’s memorandum in support.           Nothing herein should be construed as any agreement,

concession, or statement by any Consolidated Defendant as to the correctness or validity of any

argument in support of SKAT’s motion.

       10)     In addition, nothing herein should be construed as any agreement, concession, or

statement by any Consolidated Defendant as to the truth or relevance of any proposed amendment

to any complaint. To the extent that SKAT’s proposed amended complaints restate allegations to

which Consolidated Defendants have previously responded, any and all of such responses are

incorporated by reference and restated as if set forth herein. The Consolidated Defendants hereby

reserve all rights to respond to any new allegations and to raise any and all objections, defenses

and/or other challenges to any amended complaint in whatever manner is deemed appropriate,

including, without limitation, via timely answer or motion to dismiss.

       WHEREFORE, the Consolidated Defendants respectfully reserve all rights in connection

with SKAT’s motion for leave to amend its complaints and ask that the Court take such other and

further action as it determines are just and proper.

Dated: April 17, 2020
       New York, New York

                                                       CAPLIN & DRYSDALE, CHARTERED

                                                       By: /s/ Mark D. Allison
                                                       Mark D. Allison
                                                       Zhanna A. Ziering
                                                       600 Lexington Avenue
                                                       21st Floor



                                                  3
Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 4 of 11



                                   New York, New York 10022
                                   Tel: (212) 379-6000
                                   mallison@capdale.com
                                   zziering@capdale.com
                                   Attorneys for Defendants:
                                   Ackview Solo 401K Plan; Aerovane
                                   Logistics LLC Roth 401K Plan; Blackrain
                                   Pegasus LLC Solo 401K Plan; Blue Ocean
                                   Equity LLC Retirement Plan; Cole
                                   Enterprises USA Retirement Plan and Trust;
                                   CSCC Capital Pension Plan; Delgado Fox
                                   LLC Solo 401K Plan; Edgepoint Capital
                                   LLC Roth 401K Plan; FiftyEightSixty LLC
                                   Solo 401K Plan; Gyos 23 LLC Solo 401K
                                   Plan; Headsail Manufacturing LLC Roth
                                   401K Plan; JML Capital LLC 401K Plan;
                                   KK Law Firm Retirement Plan Trust; Natoli
                                   Management Pension Plan; Nova Fonta
                                   Trading LLC 401K Plan; OneZeroFive LLC
                                   Solo 401K Plan; Pegasus Fox 23 LLC Solo
                                   401K Plan; Sanford Villa Pension Plan; The
                                   Aston Advisors LLC 401K Plan; The Aria
                                   Pension Plan; The Atlantic DHR 401K
                                   Plan; The Balmoral Management LLC 401K
                                   Pension Plan; The Belforte Pension Plan;
                                   The Bella Consultants Pension Plan; The
                                   Beech Tree Partners 401K Plan; The
                                   Blackbird 401K Plan; The Bradley London
                                   Pension Plan; The Bravos Advisors 401K
                                   Plan; The Busby Black 401K Plan; The
                                   Cambridge Town Line Pension Plan; The
                                   Canada Rock LLC 401K Plan; The Cardinal
                                   Consulting Pension Plan; The Chambers
                                   Property Management LLC 401K Plan; The
                                   Costello Advisors Pension Plan; The Crow
                                   Associates Pension Plan; The Diamond
                                   Scott Capital Pension Plan; The Dink14
                                   LLC 401K Plan; The DMR Pension Plan;
                                   The Dosmon Bly Pension Plan; The Egret
                                   Associates LLC 401K Plan; The Eskin
                                   Pension Plan; The Everything Clean LLC
                                   401K Plan; The Fieldcrest Pension Plan;
                                   The FWC Capital LLC Pension Plan; The
                                   Green Group Site Pension Plan; The Hawk
                                   Group Pension Plan; The Heron Advisors
                                   Pension Plan; The Hibiscus Partners LLC



                               4
Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 5 of 11



                                   401K Plan; The Hoboken Advisors LLC
                                   401K Plan; The Hotel Fromance Pension
                                   Plan; The Houston Rocco LLC 401K Plan;
                                   The India Bombay LLC 401K Plan; The
                                   ISDB Pension Plan; The Jayfran Blue
                                   Pension Plan; The Joanne E. Bradley Solo
                                   401K Plan; The JT Health Consulting LLC
                                   401K Plan; The Jump Group LLC 401K
                                   Plan; The KASV Group Pension Plan; The
                                   Kodiak Capital Pension Plan; Krabi
                                   Holdings LLC 401K Plan; The Kyber
                                   Pension Plan; The Lakeview Advisors 401K
                                   Plan; The LBR Capital Pension Plan; The
                                   Lerici Capital Pension Plan; The Ludlow
                                   Holdings 401K Plan; The M2F Wellness
                                   LLC 401K Plan; The Maple Advisors LLC
                                   401K Plan; The Monin Amper Pension
                                   Plan; The Mountain Air LLC 401K Plan;
                                   The MPQ Holdings LLC 401K Plan; The
                                   Mueller Investments Pension Plan; The NYC
                                   Stanismore Pension Plan; The NYCATX
                                   LLC Solo 401K Plan; The Oak Tree One
                                   401K Plan; The Oaks Group Pension Plan;
                                   The Osprey Associates LLC 401K Plan; The
                                   Patrick Partners Conglomerate Pension
                                   Plan; The Petkov Management LLC 401K
                                   Plan; The Petkov Partners Pension Plan;
                                   The Proper Pacific LLC 401K Plan; The
                                   Random Holdings 401K Plan; The RDL
                                   Consulting Group LLC Pension Plan; The
                                   Regoleth Pension Plan; The Robin Daniel
                                   Pension Plan; The Saba Capital LLC 401K
                                   Plan; The Sandpiper Pension Plan; The Sea
                                   Bright Advisors LLC 401K Plan; The Sector
                                   230 LLC 401K Plan; The Shapiro Blue
                                   Management LLC 401K Plan; The Sinclair
                                   Pension Plan; The Skybax LLC 401K Plan;
                                   The SKSL LLC Pension Plan; The Snow Hill
                                   Pension Plan; The SPKK LLC 401K Plan;
                                   The Stark Pension Plan; The Stor Capital
                                   Consulting LLC 401K Plan; The SVP 401K
                                   Plan; The Tag Realty Advisors LLC 401K
                                   Plan; The Texas Rocco LLC 401K Plan; The
                                   Throckmorton Advisors 401K Plan; The
                                   TKKJ LLC 401K Plan; The Valerius LLC
                                   Solo 401K Plan; The Wave Maven LLC



                               5
Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 6 of 11



                                   401K Plan; The West River Pension Plan;
                                   The Westridge Ave LLC 401K Plan; The
                                   Westport Advisors LLC 401K Plan; The Zen
                                   Training LLC 401K Plan; The 78 Yorktown
                                   Pension Plan; Todd Bergeron; Doston
                                   Bradley; Gavin Crescenzo; Sean Driscoll;
                                   Kevin Kenning; Thomas Kertelits; Robert
                                   Klugman; John LaChance; Roger Lehman;
                                   Vincent Natoli; Matthew Tucci; Svetlin
                                   Petkov; Mitchell Protass; and Carl Andrew
                                   Vergari

                                   KOSTELANETZ & FINK LLP

                                   By: /s/ Sharon L. McCarthy
                                   (e-signed with consent)
                                   Sharon L. McCarthy
                                   Caroline D. Ciraolo
                                   Nicholas S. Bahnsen
                                   7 World Trade Center, 34th Floor
                                   New York, NY 10007
                                   212-808-8100 Tel.
                                   smccarthy@kflaw.com
                                   cciraolo@kflaw.com
                                   nbahnsen@kflaw.com
                                   Attorneys for Defendants John van
                                   Merkensteijn, Elizabeth van Merkensteijn,
                                   Azalea Pension Plan, Bernina Pension Plan,
                                   Bernina Pension Plan Trust, Basalt Ventures
                                   LLC Roth 401(K) Plan, Starfish Capital
                                   Management LLC Roth 401(K) Plan, Voojoo
                                   Productions LLC Roth 401(K) Plan,
                                   Omineca Pension Plan, Michelle Investments
                                   Pension Plan, Remece Investments LLC
                                   Pension Plan, Xiphias LLC Pension Plan,
                                   and Tarvos Pension Plan

                                   WILMER CUTLER PICKERING HALE
                                   AND DORR LLP

                                   By: /s/ Michael G. Bongiorno
                                   (e-signed with consent)
                                   Michael G. Bongiorno
                                   Alan E. Schoenfeld
                                   Allison Stoddart
                                   7 World Trade Center



                               6
Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 7 of 11



                                   250 Greenwich Street
                                   New York, NY 10007
                                   (212) 230-8800
                                   Michael Posada
                                   1875 Pennsylvania Avenue, NW
                                   Washington, DC 20006
                                   (202) 663-6000
                                   Attorneys for Richard Markowitz, Jocelyn
                                   Markowitz, Avanix Management LLC Roth
                                   401(K) Plan, Batavia Capital Pension Plan,
                                   Calypso Investments Pension Plan, Cavus
                                   Systems LLC Roth 401(K) Plan, Hadron
                                   Industries LLC Roth 401(K) Plan, RJM
                                   Capital Pension Plan, and Routt Capital
                                   Trust

                                   KAPLAN RICE LLP

                                   By: /s/ Michelle A. Rice
                                   (e-signed with consent)
                                   Michelle A. Rice
                                   127 West 57th Street
                                   Suite 4A
                                   New York, NY 10019
                                   Telephone: (212) 333-0227
                                   mrice@kaplanrice.com
                                   Counsel for Defendants Joseph Herman,
                                   David Zelman, Edwin Miller, Ronald
                                   Altbach, Perry Lerner, Robin Jones, Albedo
                                   Management LLC Roth 401(K) Plan, Ballast
                                   Ventures LLC Roth 401(K) Plan, Fairlie
                                   Investments LLC Roth 401(K) Plan, Bareroot
                                   Capital Investments LLC Roth 401(K) Plan,
                                   Battu Holdings LLC Roth 401K Plan,
                                   Cantata Industries LLC Roth 401(K) Plan,
                                   Dicot Technologies LLC Roth 401(K) Plan,
                                   Vanderlee Technologies Pension Plan, Cedar
                                   Hill Capital Investments LLC Roth 401(K)
                                   Plan, Fulcrum Productions LLC Roth 401(K)
                                   Plan, Green Scale Management LLC Roth
                                   401(K) Plan, Keystone Technologies LLC
                                   Roth 401(K) Plan, Tumba Systems LLC Roth
                                   401(K) Plan, Crucible Ventures LLC Roth
                                   401(K) Plan, Limelight Global Productions
                                   LLC Roth 401(K) Plan, Plumrose Industries
                                   LLC Roth 401K Plan, Roadcraft
                                   Technologies LLC Roth 401(K) Plan, True


                               7
Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 8 of 11



                                   Wind Investments LLC Roth 401(K) Plan,
                                   Eclouge Industry LLC Roth 401(K) Plan,
                                   First Ascent Worldwide LLC Roth 401(K)
                                   Plan, Loggerhead Services LLC Roth 401(K)
                                   Plan, PAB Facilities Global LLC Roth
                                   401(K) Plan, Trailing Edge Productions LLC
                                   Roth 401(K) Plan, Monomer Industries LLC
                                   Roth 401(K) Plan, Pinax Holdings LLC Roth
                                   401(K) Plan, and Sternway Logistics LLC
                                   Roth 401(K) Plan


                                   WILLIAMS & CONNOLLY LLP

                                   By: /s/ Stephen D. Andrews
                                   (e-signed with consent)
                                   Stephen D. Andrews
                                   Amy B. McKinlay
                                   725 Twelfth Street, N.W.
                                   Washington, D.C. 20005
                                   Tel: (202) 434-5000
                                   Amckinlay@wc.com
                                   sandrews@wc.com
                                   Attorneys for Sander Gerber Pension Plan

                                   KOSTELANETZ & FINK LLP

                                   By: /s/ Bryan C. Skarlatos
                                   (e-signed with consent)
                                   Bryan C. Skarlatos
                                   Eric Smith
                                   Seven World Trade Center, 34th Floor
                                   New York, New York 10007
                                   Tel: (212) 808-8100
                                   bskarlatos@kflaw.com
                                   esmith@kflaw.com
                                   Attorneys for Defendants Sterling Alpha
                                   LLC 401(K) Profit Sharing Plan, John C.
                                   Doscas, Del Mar Asset Management Saving
                                   & Retirement Plan, Federated
                                   Logistics LLC 401K Plan, David W.
                                   Freelove




                               8
Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 9 of 11



                                   GUSRAE, KAPLAN, NUSBAUM, PLLC

                                   By: /s/ Martin H. Kaplan
                                   (e-signed with consent)
                                   Martin H. Kaplan
                                   Kari Parks
                                   120 Wall Street
                                   New York, NY 10005
                                   Tel: (212) 369-1400
                                   mkaplan@gusraekaplan.com
                                   kparks@gusraekaplan.com
                                   Attorneys for Goldstein Law Group PC
                                   401(k)
                                   Profit Sharing Plan & Sheldon Goldstein

                                   KATTEN MUCHIN ROSENMAN LLP

                                   By: /s/ David L. Goldberg
                                   (e-signed with consent)
                                   David L. Goldberg
                                   575 Madison Avenue
                                   New York, New York 10022-2585
                                   (212) 940-6787
                                   david.goldberg@kattenlaw.com
                                   Attorney for Robert Klugman


                                   DEWEY PEGNO & KRAMARSKY

                                   By: /s/ Thomas E.L. Dewey
                                   (e-signed with consent)
                                   Thomas E.L. Dewey
                                   Sean K. Mullen
                                   777 Third Avenue, 37th Floor
                                   New York, NY 10017
                                   Tel: 212. 943-900
                                   tdewey@dpklaw.com
                                   dpegno@dpklaw.com
                                   Attorneys for Michael Ben-Jacob


                                   LAW OFFICE OF SHELDON S. TOLL
                                   PLLC

                                   By: /s/Sheldon S. Toll
                                   (e-signed with consent)
                                   Sheldon S. Toll (admitted pro hac vice)


                               9
Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 10 of 11



                                    29580 Northwestern Hwy., Ste. 1000
                                    Southfield, MI 48034
                                    Tel: (248) 797-9111
                                    E-mail: sst@lawtoll.com
                                    Counsel for George S. Hofmeister, JSH
                                    Farms LLC 401(K) Plan, KRH Farms LLC
                                    401(K) Plan, MGH Farms LLC 401(K)
                                    Plan, MSJJ Retirement Group Trust, SRH
                                    Farms LLC 401(K) Plan, and Triton Farms
                                    LLC 401(K) Plan

                                    K&L GATES LLP

                                    By: /s/ John C. Blessington
                                    (e-signed with consent)
                                    John C. Blessington (pro hac vice)
                                     john.blessington@klgates.com
                                    Brandon R. Dillman (pro hac vice)
                                     brandon.dillman@klgates.com
                                    K&L GATES LLP
                                    State Street Financial Center
                                    One Lincoln Street
                                    Boston, MA 02111
                                    T: 617.261.3100
                                    F: 617.261.3175
                                    Attorneys for Defendants DW Construction,
                                    Inc. Retirement Plan, Kamco Investments,
                                    Inc. Pension Plan, Kamco LP Profit Sharing
                                    Pension Plan, Moira Associates LLC 401(k)
                                    Plan, Linden Associates Defined Benefit
                                    Plan, Riverside Associates Defined Benefit
                                    Plan, American Investment Group of New
                                    York, L.P. Pension Plan, Stacey Kaminer,
                                    Joan Schulman, David Schulman, Newsong
                                    Fellowship Church 401(k) Plan, and
                                    Alexander Jamie Mitchell III

                                    HANAMIRIAN LAW FIRM, P.C.

                                    By: /s/ John M. Hanamirian
                                    (e-signed with consent)
                                    John M. Hanamirian
                                    N.J. Attorney I.D.: 002861992
                                    40 E. Main Street
                                    Moorestown, New Jersey 08057
                                    (856) 793-9092 – o
                                    (856) 793-9121 – f


                               10
Case 1:18-md-02865-LAK Document 322 Filed 04/17/20 Page 11 of 11



                                    jmh@hanamirian.com

                                    Counsel for Defendants Acorn Capital
                                    Corporation Employee Profit Sharing Plan,
                                    Acorn Capital Strategies LLC Employee
                                    Profit Sharing Plan, Gregory Summers,
                                    Christopher Nowell, Tveter LLC Pension
                                    Plan, Shreepal Shah, and Cambridge Way
                                    LLC 401K Profit Sharing Plan




                               11
